Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a background noise reduction structure in claims 1 & 10. 
Examiner’s Note: In this case the “background noise reduction” is the function and the nonce term is “structure”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 & 10-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claims 1 & 10 the applicant has claimed a “background noise reduction structure” but this is not described in the specification. No such structure is disclosed. However, what is disclosed is a process for reducing the background noise of the apparatus. This process is adequately described in the specification but it is not a “structure” thus the limitation is not supported by the specification. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 & 10-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 & 10 a 112f interpretation has been invoked on “a background noise reduction structure” limitation. However, the applicant has not disclosed a proper structure for performing that function in the specification which leaves the interpretation indefinite an thus the scope of the limitation indefinite. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bambot et al (PGPub 2014/0221846)(Bambot).
Regarding Claim 1, Bambot discloses a system for determining tissue characteristics, comprising: 
an optical probe (Fig. 1A, tissue interface unit, Paragraph 36) for measuring a sample; and 
a background noise reduction structure (Paragraph 91, Operative calibration), 
wherein a light sensitive background noise (stray light or other superfluous light calibration) and a light insensitive background noise (background and dark noise calibration) are acquired by the optical system (Paragraphs 92, 93, & 97), 
wherein light insensitive background noise is acquired near the same time as acquiring the sample measurement by the optical probe (Paragraph 93), and 
the light sensitive background noise and the light insensitive background noise are reduced from the sample measurement (Paragraphs 93 & 102).
Regarding Claim 2, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light sensitive background noise is acquired before acquiring the sample measurement (Paragraph 91). The operative calibration is performed before each measurement. 
Regarding Claim 4, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light sensitive background noise is acquired by blocking reflected light from the sample measurement (Paragraph 105). As disclosed in the stray light measurement a reflectance standard is used and would block any reflected light from the sample measurement. 
Regarding Claim 5, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light insensitive background noise is acquired without an excitation light (Paragraph 93).  This noise is measured when the shutter is closed, hence without excitation light. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6-8, & 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bambot.
Regarding Claims 7 & 10, Bambot discloses a system for determining tissue characteristics, comprising: 
an optical probe (Fig. 1A, tissue interface unit, Paragraph 36) for measuring a sample; and 
a background noise reduction structure (Paragraph 91, Operative calibration), 
wherein a light sensitive background noise (stray light or other superfluous light calibration) and a light insensitive background noise (background and dark noise calibration) are acquired by the optical system (Paragraphs 92, 93, & 97), 
wherein light insensitive background noise is acquired near the same time as acquiring the sample measurement by the optical probe (Paragraph 93), and 
the light sensitive background noise and the light insensitive background noise are reduced from the sample measurement (Paragraphs 93 & 102);
Bambot fails to explicitly disclose wherein the light insensitive background noise is calculated based on the temperature of the system, and wherein light insensitive background noise is calculated from temperature measurement results;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bambot with wherein the light insensitive background noise is calculated based on the temperature of the system, and wherein light insensitive background noise is calculated from temperature measurement results because thermal fluctuations have a well known effect on the accuracy of the measurements of CCD chips and other photodetectors and thus it would be common sense to measure those thermal fluctuations and calibrate for those effects on the measurement. 
Regarding Claim 11, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light sensitive background noise is acquired before acquiring the sample measurement (Paragraph 91). The operative calibration is performed before each measurement;
Regarding Claims 3 & 12, Bambot discloses the aforementioned but fails to explicitly disclose wherein the light sensitive background noise is acquired after acquiring the sample measurement;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bambot with wherein the light sensitive background noise is acquired after acquiring the sample measurement because the time of the calibration measurement is trivial so long as it is done within a reasonable time of the measurement and would be functionally equivalent to performing it before the sample measurement. 
Regarding Claim 13, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light sensitive background noise is acquired by blocking reflected light from the sample measurement (Paragraph 105). As disclosed in the stray light measurement a reflectance standard is used and would block any reflected light from the sample measurement.
Regarding Claim 14, Bambot discloses the aforementioned. Further, Bambot discloses wherein the light insensitive background noise is acquired without an excitation light (Paragraph 93).  This noise is measured when the shutter is closed, hence without excitation light. 
Regarding Claims 6 & 15, Bambot discloses the aforementioned but fails to explicitly disclose optical coherence tomography for distance calibration;
However, the examiner takes official notice this would be obvious to one of ordinary skill in the art at the time of filing; 
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bambot with optical coherence tomography for distance calibration because combining fluorescence with OCT is well-known and used to produced depth resolved fluorescence measurements which aides in the study and in medical cases diagnosis of the sample by allowing one to see the distribution of the fluorescence. 
Regarding Claims 8 & 16, Bambot discloses the aforementioned but fails to explicitly disclose wherein the near time for acquiring the light insensitive background noise from the measurement of a sample is less than 30 seconds;
while the background and dark noise calibration, which are shown in the chart of Fig. 24, are shown to have a total exposure time of “4” (measurement 1) the unit of time being used isn’t explicitly;
However, the examiner takes official notice the measurement is less than 30 seconds would be obvious to one of ordinary skill in the art at the time of filing;
Therefore, it would be obvious to one of ordinary skill at the time the invention was filed to modify Bambot with wherein the near time for acquiring the light insensitive background noise from the measurement of a sample is less than 30 seconds because when performing multiple different measurements as shown in fig. 24 one would want those measurements to be as fast as possible to get results quicker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON COOK whose telephone number is (571)270-1323. The examiner can normally be reached 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jonathon Cook/
AU:2886
September 23, 2022




/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886